UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOSEPH H. ZERNIK,                          )
                                           )
                      Plaintiff,           )
                                           )
              v.                           )       Civil Action No. 09-805 (RJL)
                                           )
U.S. DEPARTMENT OF JUSTICE,                )
et al.,                                    )
                                           )
                      Defendants.          )


                               MEMORAND~NION
                                      (June 1L, 2009)

       This matter is before the Court on pro se plaintiff Joseph Zemik's petition for a

writ of mandamus and plaintiffs motion to disqualify this Court [Dkt. #3]. For the

following reasons, the Court will deny the motion to disqualify and dismiss the petition

sua sponte for failure to state a claim upon which relief can be granted. Fed. R. Civ. P.

12(b)(6); Baker v. Dir.,   us. Parole Comm 'n, 916 F.2d 725, 727 (D.C. Cir.   1990) (district

court may dismiss complaint sua sponte if it is patently obvious that plaintiff cannot

prevail on the facts as alleged).

       Plaintiffs petition centers primarily on events related to the compelled sale of his

house, as ordered by the Los Angeles Superior Court in August 2007 following

contentious litigation over a purchase and sale agreement. (See Pet. at 3-38.) Plaintiff

alleges that his civil rights were abused in that proceeding, and he now seeks a writ of

mandamus ordering the U.S. Department of Justice, Federal Bureau of Investigation, and

Securities and Exchange Commission to investigate alleged frauds committed by Bank of


                                               1
America Corporation (as successor to Countrywide Financial Corporation), alleged

harassment by the law firm Bryan Cave LLP, and alleged corruption and fraud in the

California state and federal courts.) (See generally Pet. at 99-110.) Plaintiff also seeks a

writ of mandamus ordering investigations into the alleged abuse of Richard Fine, an

attorney imprisoned in Los Angeles County, and into the alleged wrongful imprisonment

of 10,000 individuals in the late 1990s in connection with the Rampart Scandal. (Pet. at

96-98.) Finally, plaintiff also asserts a civil RICO claim pursuant to 18 U.S.C. § 1964(c)

and False Claims Act claim pursuant to 31 U.S.c. § 3729 against Bank of America for

alleged conduct related to plaintiff s loss of his house and for alleged conduct related to

the nation's subprime mortgage crisis.

       At the outset, the Court addresses plaintiffs motion to disqualifY. A judge shall

disqualifY himself "in any proceeding in which his impartiality might reasonably be

questioned," 28 U.S.C. § 455(a), or in which the judge has "personal knowledge of

disputed evidentiary facts concerning the proceeding," id. § 455(b)(l), among other

circumstances. Plaintiff contends that this Court's service as Deputy Chief Minority

Counsel for the u.S. House Select "Iran-Contra" Committee warrants recusal here, based

on plaintiffs allegation that the Iran-Contra affair was "a key event in the abuse of [Los

Angeles] County residents," (Mot. at 1), which plaintiff briefly identifies in his petition as



        In connection with plaintiffs allegations regarding the California state courts, plaintiff
also seeks an writ of mandamus (l) ordering certain Los Angeles Superior Court actions be
deemed void and/or vacated, (Pet. at 99-102), (2) ordering that the Grant Deed filed with the Los
Angeles County Registrar in connection with plaintiff s former property be deemed void, (Pet. at
108), and (3) ordering Bryan Cave LLP to provide him with information concerning its
representation of Countrywide in the litigation involving plaintiff s house, (Pet. at 110-112).

                                                2
evidence of widespread abuse of Los Angeles residents' civil rights. Because this

Court's prior service does not call into doubt the Court's impartiality due to the wholly

unrelated nature ofIran-Contra's alleged connection to this case, and because this Court

does not have personal knowledge of any facts relevant to plaintiffs petition, plaintiffs

motion to disqualify will be DENIED. See s.E.C v. Loving Spirit Found. Inc., 392 F.3d

486,493 (D.C. Cir. 2004) ("Recusal is required when a reasonable and informed observer

would question the judge's impartiality.").

       A writ of mandamus is "a drastic and extraordinary remedy reserved for really

extraordinary causes." Cheney v.    u.s.   Dist. Court, 542 U.S. 367,380 (2004) (internal

quotation marks and citations omitted); see also Doe v. Exxon Mobil Corp., 473 F.3d
345, 353 (D.C. Cir. 2007). The Court's mandamus authority derives from 28 U.S.C. §

1361, and it extends only to "officer[s] or employee[s] of the United States or any agency

thereof[.]" Further, a writ of mandamus is available only if"(1) the plaintiff has a clear

right to relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate

remedy available to the plaintiff." In re Medicare Reimbursement Litig., 414 F.3d 7, 10

(D.C. Cir. 2005) (internal citation omitted). A court may issue a writ of mandamus only

if "the duty to be performed is ministerial and the obligation to act peremptory and

clearly defined. The law must not only authorize the demanded action, but require it; the

duty must be clear and undisputable." Shoshone Bannock Tribes v. Reno, 56 F.3d 1476,

1480 (D.C. Cir. 1995) (internal citation omitted).

       Plaintiff s petition fails to seek any writs of mandamus this Court could

permissibly issue. First, this Court cannot review the decisions of state courts or direct


                                               3
state court judicial offers in the performance of their duties. See In re Taylor, No. 04-

7070,2004 WL 2009373, at * 1 (D.C. Cir. Sept. 9,2004) (per curiam) (denying petition

for writ of mandamus "because this court has no authority over the Superior Court of the

District of Columbia"); In re Carter, No. 92-8033,1992 WL 381041, at *1 (D.C. Cir.

Dec. 2,1992) (per curiam) (citing Van Sickle v. Holloway, 791 F.2d 1431, 1436 n.5 (lOth

Cir. 1986) (federal appellate courts lack authority to "direct state courts or their judicial

officers in the performance of their duties")). Similarly, 28 U.S.C. § 1361, by its plain

language, does not permit this Court to compel action by state officials or private entities.

And finally, it is well established that this Court cannot order the Executive Branch to

exercise its prosecutorial discretion to perform an investigation. Heckler v. Chaney, 470
U.S. 821, 831 (l985); Gray v. Bell, 712 F.2d 490,513 (D.C. Cir. 1983). Accordingly,

plaintiff's petition for a writ of mandamus must be dismissed in all respects for failure to

state a claim.

       Plaintiff's civil RICO and False Claims Act claims must also be dismissed. To

state a civil RICO claim, a plaintiff must allege four elements: "( 1) conduct (2) of an

enterprise (3) through a pattern (4) of racketeering activity." Pyramid Securities Ltd. v.

IB Resolution, Inc., 924 F.2d 1114, 1117 (D.C. Cir. 1991) (internal citation omitted). The

term "pattern of racketeering activity" is defined as requiring the commission of at least

two predicate racketeering offenses over a ten year period. See 18 U.S.C. § 1961(5).

Plaintiff alleges seven predicate racketeering offenses to support his claim, including

collusion in robbery, mail fraud, and wire fraud. (Pet. at 93.) Each and every of

plaintiff's alleged predicate racketeering offenses, however, relates solely to the


                                              4
compelled sale of plaintiff's house in 2007. (See id.) As such, plaintiff fails, at a

minimum, to allege a pattern of racketeering activity, as his claims relate to a single

alleged scheme, for which he was the sole injured party. See W Assocs. Ltd. ex reI. Ave.

Assocs. Ltd. v. Mkt. Square Assocs., 235 F.3d 629,634 (D.C. Cir. 2001) (plaintiff failed

to allege a "pattern of racketeering activity" where plaintiff only alleges "a single

scheme, a single injury, and a single victim"). And finally, as to plaintiff's False Claims

Act claim, while "private persons acting on behalf of the government may sue those who

defraud the government and may share in any proceeds ultimately recovered," United

States ex reI. J Cooper & Assoc., Inc. v. Bernard Hodes Group, Inc., 422 F. Supp. 2d
225, 233 (D.D.C. 2006) (internal citation omitted); 31 U.S.C. § 3730(b), pro se plaintiffs

are not qualified to represent the interests of the United States in such an action, United

States ex reI. Rockefeller v. Westinghouse Elec. Co., 274 F. Supp. 2d 10, 16 (D.D.C.

2003), aff'd, No. 03-7120, 2004 WL 180264 (D.C. Cir. Jan. 21, 2004), cert. denied, 543
U.S. 820 (2004). Accordingly, plaintiff's civil RICO and False Claims Act claims must

also be dismissed for failure to state a claim.

       Thus, for all of the above reasons, the Court will DENY plaintiffs' motion to

disqualify and will DISMISS plaintiff's petition for a writ of mandamus. An appropriate

Order will issue with this Memorandum Opinion.




                                                  ~ON
                                                  United States District Judge




                                              5